— Appeal by the defendant from a judgment of the County Court, Suffolk County (Hurley, J.), rendered January 16, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant contends that the police did not have probable cause to arrest him. We disagree. Because the complainant provided the police with a sworn statement in which he *751inculpated the defendant and also identified the defendant from a photograph, the police had probable cause to arrest the defendant (see, People v Boykin, 187 AD2d 661).
Further, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.